Exhibit 10.1
NEITHER THIS NOTE NOR THE STOCK INTO WHICH THIS NOTE IS CONVERTIBLE
(COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, OR AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
SECURED CONVERTIBLE PROMISSORY NOTE

      $190,000.00   March 20, 2009

FOR VALUE RECEIVED, Steel Vault Corporation, a Delaware corporation located at
1690 South Congress Drive, Suite 200, Delray Beach, Florida 33445 (the
“Borrower”), promises to pay to Blue Moon Energy Partners LLC, a Florida limited
liability company, or any subsequent holder upon a permitted assignment of this
Note (the “Lender”), located at 1690 South Congress Drive, Suite 200, Delray
Beach, Florida 33445, or at such other location designated by the Lender, the
principal amount of ONE HUNDRED NINETY THOUSAND AND NO/100 U.S. DOLLARS
(U.S.$190,000.00) (the “Principal Amount”), upon the terms and conditions
specified below. Notwithstanding the foregoing, no payment of principal or
interest shall be required to the extent that such principal and interest has
been converted into equity securities of the Borrower pursuant to the terms
hereof.
1. Repayment or Conversion.
(a) Repayment. The entire unpaid Principal Amount under this Note and all
accrued and unpaid interest thereon shall be due and payable ON DEMAND of the
Lender, which demand may be made at any time on or after March 20, 2011 (the
“Maturity Date”), unless the Principal Amount and all accrued but unpaid
interest thereon is converted pursuant to the provisions of Section 1(b) below.
(b) Conversion.
(i) By Lender. Lender shall have the right, at any time, in its sole discretion
to convert all of the unpaid Principal Amount and accrued and unpaid interest
thereon into that number of shares of the Borrower’s common stock (the
“Conversion Shares”) determined as follows (the “Conversion Formula”):
The unpaid Principal Amount and accrued and unpaid interest on the date of
conversion divided by 120% of the Price (as defined below), subject to equitable
adjustment for any stock split, combination, recapitalization, reorganization or
other similar event. For example, if Lender elects to convert this Note into
shares of Borrower’s common stock on June 1, 2009 and the unpaid Principal
Amount and accrued and unpaid interest on such date is $191,000 and the Price
multiplied by 120% is $0.44, Borrower shall issue 434,091 Conversion Shares to
Lender.

 

 



--------------------------------------------------------------------------------



 



(ii) By Borrower. Upon the occurrence of a Change in Control of Borrower (as
defined in Borrower’s 2009 Stock Incentive Plan), or if the average of the high
and low trading prices of Borrower’s common stock as quoted on the Over The
Counter Bulletin Board (or any other applicable trading exchange) is greater
than 120% of the Price for any twenty consecutive trading days, Borrower shall
have the right at any time thereafter in its sole discretion to convert all of
the unpaid Principal Amount and accrued and unpaid interest thereon into
Conversion Shares pursuant to the Conversion Formula.
(iii) In the event that Lender or Borrower, as applicable, elect to effect a
conversion hereunder, Lender shall deliver to Borrower the original of this
Note, and Borrower shall deliver to Lender a certificate representing the
Conversion Shares into which this Note was converted.
(iv) For purposes herein, “Price” means the average of the high and low trading
prices of Borrower’s common stock as quoted on the Over The Counter Bulletin
Board (or any other applicable trading exchange) for the twenty consecutive
trading day period immediately preceding the date of this Note. Price is $0.37.
2. Prepayment. This Note may be prepaid in whole or in part at any time without
penalty.
3. Interest. This Note shall accrue interest at a rate equal to five percent
(5%) per annum compounded monthly.
4. Events of Default. The entire unpaid Principal Amount and all accrued and
unpaid interest shall become immediately due and payable upon (i) admission by
the Borrower of its inability to pay its debts generally as they become due or
otherwise acknowledges its insolvency, (ii) the filing of a petition in
bankruptcy by the Borrower, (iii) the execution by the Borrower of a general
assignment for the benefit of creditors, (iv) the filing against the Borrower of
a petition in bankruptcy or a petition for relief under the provisions of the
federal bankruptcy code or another state or federal law for the relief of
debtors and the continuation of such petition without dismissal for a period of
ninety (90) days or more, or (v) in the event that the Principal Amount and all
accrued and unpaid interest thereon shall not have been paid in full on or
before the Maturity Date.
5. Collection. If action is instituted to collect this Note, the Borrower
promises to pay to the Lender all reasonable costs and expenses (including
reasonable attorneys’ fees) incurred in connection with such action.
6. Security. This Note and the obligations hereunder are secured by that certain
Security Agreement (the “Security Agreement”) of even date herewith in the form
attached hereto as Exhibit A, between Lender and Borrower, which encumbers
Borrower’s real and personal property as more particularly described therein.
7. Waivers. No delay on the part of the Lender in exercising any right or remedy
hereunder shall operate as a waiver of such right or remedy. No single or
partial exercise of a right or remedy shall preclude other or further exercise
of that or any other right or remedy. The failure of the Lender to insist upon
the strict performance of any term of this Note, or to exercise any right or
remedy hereunder, shall not be construed as a waiver or relinquishment by the
Lender for the future of that term, right or remedy. No waiver of any right of
the Lender hereunder shall be effective unless in writing executed by the
Lender.

 

- 2 -



--------------------------------------------------------------------------------



 



8. Severability. The unenforceability or invalidity of any provision or
provisions of this Note as to any persons or circumstances shall not render that
provision or those provisions unenforceable or invalid as to any other
provisions or circumstances, and all provisions hereof, in all other respects,
shall remain valid and enforceable.
9. Warrant. The Borrower shall, simultaneous with the execution of this Note,
execute and deliver to Lender a common stock purchase warrant in the form
attached hereto as Exhibit B (the “Warrant”) for 108,000 shares (the “Warrant
Shares”).
10. Registration. If at any time Borrower proposes to register shares of its
common stock under the Securities Act, in connection with the public offering of
such shares for cash (a “Proposed Registration”) other than a registration
statement on Form S-8 or Form S-4 or any successor or other forms promulgated
for similar purposes, Borrower shall, at such time, promptly give Lender written
notice of such Proposed Registration. Lender shall have ten (10) days from its
receipt of such notice to deliver to Borrower a written request specifying the
amount of Registrable Securities that Lender intends to sell and Lenders’
intended method of distribution. Upon receipt of such request, Borrower shall
use its commercially reasonable efforts to cause all Registrable Securities
which Borower has been requested to register to be registered under the
Securities Act to the extent necessary to permit their sale or other disposition
in accordance with the intended methods of distribution specified in the request
of Lender; provided, however, that the Company shall have the right to postpone
or withdraw any registration effected pursuant to this Section 10 without
obligation to Lender. If, in connection with any underwritten public offering
for the account of Borrower or for stockholders of Borrower that have
contractual rights to require Borrower to register shares of common stock, the
managing underwriter(s) thereof shall impose a limitation on the number of
shares of common stock which may be included in a registration statement
because, in the judgment of such underwriter(s), marketing or other factors
dictate such limitation is necessary to facilitate such offering, then Borrower
shall be obligated to include in the registration statement only such limited
portion of the Registrable Securities with respect to which Lender has requested
inclusion hereunder as such underwriter(s) shall permit. For purposes herein,
“Registrable Securities” means the Conversion Shares and the Warrant Shares and
any other shares of common stock issuable pursuant to the exercise of the
Warrants (without regard to any limitation on such exercise), and any shares of
capital stock issued or issuable from time to time (with any adjustments) in
replacement of, in exchange for or otherwise in respect of the Conversion Shares
or the Warrant Shares; provided, however, that “Registrable Securities” shall
not include any such shares that have been sold pursuant to Rule 144 of the
Securities Act.
11. Amendment. This Note and the Warrant shall not be amended without the
express written consent of Borrower and Lender.
12. No Impairment. The Borrower will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of capital stock or
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms set forth herein or in the Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
Lender hereunder.

 

- 3 -



--------------------------------------------------------------------------------



 



13. Interest Savings Clause. If any interest payment (or other payment which is
deemed by law to be interest) due hereunder is determined to be in excess of the
then legal maximum rate, then that portion of each interest payment representing
an amount in excess of the then legal maximum rate shall instead be deemed a
payment of principal and applied against the principal of the obligations
evidenced by this Note.
14. Assignment. This Note is assignable and transferable by Lender with the
Borrower’s written consent, which consent shall not to be unreasonably withheld.
15. Notices. All notices, demands and requests of any kind to be delivered to
any party in connection with this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered, sent by facsimile or if
sent by nationally-recognized overnight courier or by registered or certified
mail, return receipt requested and postage prepaid, to the address set forth
herein or to such other address as the party to whom notice is to be given may
have furnished to the other parties hereto in writing in accordance with the
provisions of this Section 15. Any such notice or communication shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile, when receipt is confirmed, (iii) in the
case of nationally-recognized overnight courier, on the next business day after
the date when sent and (iv) in the case of mailing, on the third business day
following that on which the piece of mail containing such communication is
posted.
16. Legal Matters. The validity, construction, enforcement, and interpretation
of this Note are governed by the laws of the State of Florida and the federal
laws of the United States of America, excluding the laws of those jurisdictions
pertaining to resolution of conflicts with laws of other jurisdictions. The
parties hereby expressly waive presentment, demand for payment, dishonor, notice
of dishonor, protest, notice of protest, and any other formality. The Borrower
and the Lender (a) consent to the personal jurisdiction of the state and federal
courts having jurisdiction in Palm Beach County, Florida, (b) stipulate that the
proper, exclusive, and convenient venue for any legal proceeding arising out of
this Agreement is Palm Beach County, Florida, for state court proceedings, and
the Southern District of Florida, for federal district court proceedings, and
(c) waive any defense, whether asserted by a motion or pleading, that Palm Beach
County, Florida, or the Southern District of Florida, is an improper or
inconvenient venue.
17. Further Assurances. From time to time, the Lender, at the Borrower’s
reasonable request, shall execute and deliver such other instruments and do and
perform such other acts and things in connection with the exercise of this Note.
[Remainder of page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Note has been executed by the Borrower and delivered to
the Lender as of the date first above written.

            BORROWER:

STEEL VAULT CORPORATION
      By:   /s/ William J. Caragol         William J. Caragol        Chief
Executive Officer   

 

- 5 -